     Case 2:19-cv-01269-SVW-SK Document 16 Filed 05/03/19 Page 1 of 2 Page ID #:48



 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com
 5 Attorneys for Plaintiff
     TIMOTHY DAWSON
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                                Case No.: 2:19-cv-01269-SVW-SK
12

13
      TIMOTHY DAWSON,
14                                                              STIPULATION FOR DISMISSAL
                       Plaintiff,                               WITH PREJUDICE PURSUANT
15              vs.                                             TO FED. R. CIV. P. 41(a)(1)(B)
16    T.D. BANK US HOLDING COMPANY
      and TD BANK, N.A.
17
                       Defendant,
18

19
20
21
22             Plaintiff TIMOTHY DAWSON (“Plaintiff”) and Defendant T.D. BANK US
23 HOLDING COMPANY and Defendant TD BANK, N.A. (“Defendants”) (all
24 collectively as “The Parties”), by and through their respective undersigned
25 Counsel, respectfully submit this Stipulation for Dismissal as to all Defendants
26 pursuant to Fed. R. Civ. P. 41 (a)(1)(B) with prejudice.
27             WHEREAS, on April 23, 2019, Plaintiff filed a Notice of Settlement, stating
28 that Plaintiff and Defendants had agreed to terms to settle Plaintiff’s claims subject
                                                      -1-
                      Dawson v. T.D. Bank US Holding Company et. al. – Stipulation for Dismissal
     DM1\9579815.2
     Case 2:19-cv-01269-SVW-SK Document 16 Filed 05/03/19 Page 2 of 2 Page ID #:49



 1 to the execution of a confidential agreement (ECF No. 14). The Parties have since

 2 fully resolved the Matter.

 3             WHEREAS, the Parties seek to have this case dismissed with prejudice as to
 4 all Defendants pursuant to a confidential settlement agreement.

 5             THEREFORE, the parties hereby jointly stipulate to, and request, that the
 6 Court dismiss the action as to all Defendants with prejudice.

 7

 8

 9
     Dated: May 3, 2019                               BLC LAW CENTER, APC
10

11                                                    By: /s/ Ahren A. Tiller
                                                          Ahren A. Tiller
12                                                        Attorneys for Plaintiff
                                                          JAMES V. SNYDER
13

14

15 Dated: May 3, 2019

16
                                                      By: /s/ Terrance J. Evans__________
17                                                      Terrance J. Evans
                                                        Duane Morris LLP
18                                                      Attorneys for Defendants
19
                                                        T.D. BANK US HOLDING COMPANY
                                                        and TD BANK, N.A.
20

21

22

23

24

25
26

27

28
                                                      -2-
                      Dawson v. T.D. Bank US Holding Company et. al. – Stipulation for Dismissal
     DM1\9579815.2
